Case 2:18-cv-08048-SVW-JC Document 63 Filed 09/16/19 Page 1 of 2 Page ID #:877




  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Alex Spiro (admitted pro hac vice)
  2 alexspiro@quinnemanuel.com
    51 Madison Avenue, 22nd Floor
  3 New York, New York 10010
    Telephone: (212) 849-7000
  4
  5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Robert M. Schwartz (Bar No. 117166)
  6 robertschwartz@quinnemanuel.com
    Michael T. Lifrak (Bar No. 210846)
  7 michaellifrak@quinnemanuel.com
    Jeanine M. Zalduendo (Bar No. 243374)
  8 jeaninezalduendo@quinnemanuel.com
    865 South Figueroa Street, 10th Floor
  9 Los Angeles, California 90017-2543
    Telephone: (213) 443-3000
 10
    Attorneys for Defendant Elon Musk
 11
 12
 13                       UNITED STATES DISTRICT COURT

 14                     CENTRAL DISTRICT OF CALIFORNIA

 15
      VERNON UNSWORTH,                       Case No. 2:18-cv-08048
 16
                 Plaintiff,                  Judge: Hon. Stephen V. Wilson
 17
           vs.                               NOTICE OF LODGING OF
 18                                          [PROPOSED] ORDER GRANTING
      ELON MUSK,                             SUMMARY JUDGMENT, OR IN
 19                                          THE ALTERNATIVE PARTIAL
                 Defendant.                  SUMMARY JUDGMENT
 20
                                             Complaint Filed: September 17, 2018
 21                                          Trial Date: December 2, 2019
 22                                          Hearing Date: October 28, 2019
                                             Time:         1:30 p.m.
 23                                          Courtroom:    10A
 24
 25
 26
 27
 28

                                                                  Case No. 2:18-cv-08048
                       NOTICE OF LODGING OF [PROPOSED] ORDER GRANTING SUMMARY JUDGMENT
Case 2:18-cv-08048-SVW-JC Document 63 Filed 09/16/19 Page 2 of 2 Page ID #:878




   1        PLEASE TAKE NOTICE that Defendant Elon Musk hereby lodges his
   2 [Proposed] Order Granting Summary Judgment or in the alternative Partial
   3 Summary Judgment with the Court.
   4
   5 DATED: September 16, 2019           Respectfully submitted,
   6
                                         QUINN EMANUEL URQUHART &
   7                                     SULLIVAN, LLP
   8
   9
                                          By       /s/ Alex Spiro
 10
                                               Alex Spiro (admitted pro hac vice)
 11                                            alexspiro@quinnemanuel.com
 12                                            51 Madison Avenue, 22nd Floor
                                               New York, New York 10010
 13                                            Telephone: (212) 849-7000
 14
                                               Attorneys for Defendant Elon Musk
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -1-                    Case No. 2:18-cv-08048
                       NOTICE OF LODGING OF [PROPOSED] ORDER GRANTING SUMMARY JUDGMENT
